801 So. 2d 964 (2001)
Odis Ray CLOUD, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-3963.
District Court of Appeal of Florida, Second District.
November 14, 2001.
CASANUEVA, Judge.
Odis Cloud appeals the order of the trial court denying as untimely his motion for return of property filed pursuant to section 705.105, Florida Statutes (2000). We reverse and remand for reconsideration of the motion. The trial court did not attach any portions of the record to its order, and we cannot determine whether Cloud's property was seized pursuant to section 705.105. On remand, the trial court must attach those portions of the record indicating that the property was seized and held as evidence by law enforcement or that the property was seized pursuant to a lawful investigation and was in the custody of the clerk of the court; otherwise, the trial court shall conduct an evidentiary hearing. See Hughes v. State, 768 So. 2d 512 (Fla. 2d DCA 2000).
Reversed and remanded.
ALTENBERND, A.C.J., and NORTHCUTT, J., concur.